DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application no. 2015/0090683 to Sabounjian.
	Regarding claim 1, Sabounjian discloses a rack used in an automated storage and retrieval system, comprising uprights (12) and one or more pallet bracket floors, wherein each pallet bracket floor comprises a pair of pallet beams (26), the pallet beam is detachably mounted on the upright and is set to be capable of allowing a pallet to be placed thereon, and a horizontal spacing between the pair of pallet beams is set to be capable of allowing a pallet fork of an automated guided vehicle to pass in a vertical direction.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian in view of patent application no. 2015/0076092 to Tambornino et al.
	Regarding claim 3, Sabounjian discloses the claimed invention including a foot fixation surface (14).
	Sabounjian does not disclose an anchor bolt for the foot.
	Tambornino et al. discloses it is known to have an anchor bolt (paragraph 29) in an upright fitness apparatus.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sabounjian with the teachings of Tambornino et al. by adding the .   
Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian in view of patent no. 4,007,843 to Lubbers et al. 
Regarding claim 4, Sabounjian discloses the claimed invention except for the control system, automated guided vehicle, ground marks and multiple racks.  
Lubbers et al. discloses it is known to have a control system (col. 5, lines 26-34), automated guided vehicle (200), ground marks (16) and multiple racks (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sabounjian with the teachings of Lubbers by adding the control system, automated guided vehicle, ground marks and multiple racks with a reasonable expectation of success for the purpose of providing an efficient means to store and retrieve items in a warehouse.  
Regarding claim 5, the recited method steps for an automated storage and retrieval are considered to be obvious to Sabounjian in view of Lubbers et al., since Sabounjian in view of Lubbers et al. disclose all of the structural limitations of the claim.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have performed the method with the apparatus of Sabounjian in view of Lubbers et al. for the purpose of providing an efficient means of using multiple transfer vehicles in a single aisle for moving goods as stated by Lubbers et al. in col 2, lines 55-62.
Regarding claims 6 and 8, Saboujian discloses the rack used in an automated storage and retrieval system according to Claims 4 and 5, wherein multiple location holes (22) are provided on the upright (12); the pallet beam (26) comprises a mounting surface and a supporting surface; a mounting hole (not numbered, but shown in fig. 9; Note: the hole element [52] fits in is the mounting hole) that can match the location hole is provided on the mounting surface; and further comprises a connecting .
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian in view of Lubbers et al. as applied to claim 4 above, and in further view of patent application no. 2015/0076092 to Tambornino et al.
	Regarding claims 7 and 9, Sabounjian in view of Lubbers et al. discloses the claimed invention including a foot fixation surface (14, Sabounjian).
	Sabounjian in view of Lubbers et al. does not disclose an anchor bolt for the foot.
	Tambornino et al. discloses it is known to have an anchor bolt (paragraph 29) in an upright fitness apparatus.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sabounjian in view of Lubbers et al. with the teachings of Tambornino et al. by adding the anchor bolt with a reasonable expectation of success for the purpose of providing an efficient means of avoiding inadvertent or undesirable moving of the racks.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive.  Applicant argues Sabounjian does not meet the limitations of claim 1 because its automated guided vehicle (agv) does not pass between the pallet beams in a vertical direction.  The examiner disagrees because giving the claim its broadest interpretation passing between in the vertical direction does not literally mean passing through the beams.  The interpretation could be taken to mean passing over and above the beams in the vertical direction bridging the gap between that the pallet beams.  Giving the claim its broadest reasonable interpretation, Sabounjian meets the limitations of claim 1.  Next, applicant argues Lubbers fails to disclose an .   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.